IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,422-01


                           EX PARTE TERRY JACKSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2012-CR-10320-W1 IN THE 186TH DISTRICT COURT
                             FROM BEXAR COUNTY


         Per curiam. Yeary, J. not participating.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Fourth Court of Appeals affirmed his conviction. Jackson v.

State, No. 04-13-00911-CR (Tex. App.—San Antonio June 11, 2015)(pet dism).

         Applicant contends that he placed his petition for discretionary review (PDR) in the prison

mail timely, but it was not processed timely which resulted in his PDR being dismissed by this

Court.
                                                                                                      2

       The prison mail logs were obtained by the trial court. The logs support Applicant’s

allegations. Based on those logs, the trial court recommends that relief be granted. Ex parte Riley,

193 S.W.3d 900 (Tex. Crim. App. 2003).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourth Court of Appeals in Cause No. 04-13-00911-

CR that affirmed his conviction in Cause No. 2012-CR-10320 from the 186th District Court of Bexar

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: February 3, 2016
Do not publish